

115 S2786 IS: Main Street Employee Ownership Act of 2018
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2786IN THE SENATE OF THE UNITED STATESApril 26, 2018Mrs. Gillibrand (for herself, Mr. Young, Mr. Risch, Mrs. Shaheen, Mr. Booker, Ms. Collins, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo expand opportunities to available employee-owned business concerns through Small Business
			 Administration loan programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Main Street Employee Ownership Act of 2018.
 2.DefinitionsIn this Act— (1)the terms Administration and Administrator mean the Small Business Administration and the Administrator thereof, respectively;
 (2)the term cooperative has the meaning given the term in section 7(a)(35) of the Small Business Act, as added by section 3;
 (3)the term employee-owned business concern means— (A)a cooperative; and
 (B)a qualified employee trust; (4)the terms qualified employee trust and small business concern have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632), as amended by this Act; and
 (5)the term small business development center means a small business development center described in section 21 of the Small Business Act (15 U.S.C. 648).
			3.Expansion of 7(a) loans
 (a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)) is amended— (1)in paragraph (15)—
 (A)in subparagraph (A)— (i)by striking this subsection to qualified employee trusts and inserting
							
 this subsection—(i)to qualified employee trusts; (ii)in clause (i), as so designated—
 (I)by inserting , and for any transaction costs associated with purchasing, after purchasing; and (II)by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (ii)to a small business concern under a plan approved by the Administrator, if the proceeds from the loan are only used to make a loan to a qualified employee trust, and for any transaction costs associated with making that loan, that results in the qualified employee trust owning at least 51 percent of the small business concern.;
 (B)in subparagraph (B)— (i)in the matter preceding clause (i), by inserting or by the small business concern after the trustee of such trust;
 (ii)in clause (ii), by striking and at the end; (iii)in clause (iii), by striking the period at the end and inserting , and; and
 (iv)by adding at the end the following:  (iv)with respect to a loan made to a trust, or to a cooperative in accordance with paragraph (35)—
 (I)a seller of the small business concern may remain involved as an officer, director, or key employee of the small business concern when a qualified employee trust or cooperative has acquired 100 percent of ownership of the small business concern; and
 (II)any seller of the small business concern who remains as an owner of the small business concern, regardless of the percentage of ownership interest, shall be required to provide a personal guarantee by the Administration.
									; and
 (C)by adding at the end the following:  (F)A small business concern that makes a loan to a qualified employee trust under subparagraph (A)(ii) is not required to contain the same terms and conditions as the loan made to the small business concern that is guaranteed by the Administration under such subparagraph.
 (G)With respect to a loan made to a qualified employee trust under this paragraph, or to a cooperative in accordance with paragraph (35), the Administrator may, as determined appropriate by the Administrator, elect to not require any mandatory equity to be provided by the qualified employee trust or cooperative to make the loan.
							; and
 (2)by adding at the end the following:  (35)Loans to cooperatives (A)DefinitionIn this paragraph, the term cooperative means an entity that is determined to be a cooperative by the Administrator, in accordance with applicable Federal and State laws and regulations.
 (B)AuthorityThe Administration shall guarantee loans made to a cooperative for the purpose described in paragraph (15).
							.
 (b)Delegation of authority to preferred lendersSection 5(b)(7) of the Small Business Act (15 U.S.C. 634(b)(7)) is amended by inserting , including loans guaranteed under paragraph (15) or (35) of section 7(a) after deferred participation loans. 4.Small business investment company program outreachThe Administrator shall provide outreach and educational materials to companies licensed under section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 681(c)) to increase the use of funds to make investments in company transitions to employee-owned business concerns.
 5.Small business microloan program outreachThe Administrator shall provide outreach and educational materials to intermediaries under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) to increase the use of funds to make loans to employee-owned business concerns, including transitions to employee-owned business concerns.
		6.Small business development center outreach and assistance
 (a)EstablishmentThe Administrator shall establish a Small Business Employee Ownership and Cooperatives Promotion Program to offer technical assistance and training on the transition to employee ownership through cooperatives and qualified employee trusts.
			(b)Small business development centers
 (1)In generalIn carrying out the program established under subsection (a), the Administrator shall enter into agreements with small business development centers under which the centers shall—
 (A)provide access to information and resources on employee ownership through cooperatives or qualified employee trusts as a business succession strategy;
 (B)conduct training and educational activities; and (C)carry out the activities described in subparagraph (U) of section 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)).
 (2)Additional servicesSection 21(c)(3) of the Small Business Act (15 U.S.C. 648(c)(3)) is amended— (A)in subparagraph (S), by striking and at the end;
 (B)in subparagraph (T), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (U)encouraging and assisting the provision of succession planning to small business concerns with a focus on transitioning to cooperatives, as defined in section 7(a)(35), and qualified employee trusts (collectively referred to in this subparagraph as employee-owned business concerns), including by—
 (i)providing training to individuals to promote the successful management, governance, or operation of a business purchased by those individuals in the formation of an employee-owned business concern;
 (ii)assisting employee-owned business concerns that meet applicable size standards established under section 3(a) with education and technical assistance with respect to financing and contracting programs administered by the Administration;
 (iii)coordinating with lenders on conducting outreach on financing through programs administered by the Administration that may be used to support the transition of ownership to employees;
 (iv)supporting small business concerns in exploring or assessing the possibility of transitioning to an employee-owned business concern; and
 (v)coordinating with the cooperative development centers of the Department of Agriculture, the land grant extension network, the Manufacturing Extension Partnership, community development financial institutions, employee ownership associations and service providers, and local, regional and national cooperative associations..
					7.Interagency working group
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator or a designee of the Administrator shall coordinate and chair an interagency working group, which shall—
 (1)develop recommendations on how Federal programs can promote, support, and increase the number of employee-owned business concerns;
 (2)ensure coordination with Federal agencies and national and local employee ownership, cooperative, and small business organizations; and
 (3)publish a report on the activities of the interagency working group that is indexed and maintained for public review.
 (b)MeetingsThe interagency working group described in subsection (a) shall meet in person or via electronic resources at such times as determined necessary by the Administrator, but not less frequently than biannually.
 8.Amendment to report to Congress on status of employee-owned firmsSection 7(a)(15) of the Small Business Act (15 U.S.C. 636(a)(15)), as amended by this Act, is amended—
 (1)in subparagraph (E), by striking Administration. and inserting  Administration, which shall include—(i)the total number of loans made to cooperatives and qualified employee trusts (collectively referred to in this subparagraph as employee-owned business concerns) that were guaranteed by the Administrator under this section or section 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696), including the number of loans made—
 (I)to small business concerns owned and controlled by socially and economically disadvantaged individuals; and
 (II)to cooperatives; (ii)the total number of financings made to employee-owned business concerns by companies licensed under section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. 696(c)), including the number of financings made—
 (I)to small business concerns owned and controlled by socially and economically disadvantaged individuals; and
 (II)to cooperatives; and (iii)any outreach and educational activities conducted by the Administration with respect to employee-owned business concerns.; and
 (2)by adding at the end the following:  (H)In this paragraph—
 (i)the term cooperative has the meaning given the term in paragraph (35); and (ii)the term small business concern owned and controlled by socially and economically disadvantaged individuals has the meaning given the term in section 8(d)(3)(C)..
			9.Report on cooperative lending
 (a)Sense of CongressIt is the sense of Congress that cooperatives have a unique business structure and are unable to access the lending programs of the Administration effectively due to loan guarantee requirements that are incompatible with the business structure of cooperatives.
			(b)Study and report
 (1)StudyThe Administrator, in coordination with lenders, stakeholders, and Federal agencies, shall study and recommend practical alternatives for cooperatives that will satisfy the loan guarantee requirements of the Administration.
 (2)ReportNot later than 120 days after the date of enactment of this Act, the Administrator shall submit to Congress the recommendations developed under paragraph (1) and a plan to implement those recommendations.
 10.Amendment to definition of qualified employee trustSection 3(c)(2)(A)(ii) of the Small Business Act (15 U.S.C. 632(c)(2)(A)(ii)) is amended to read as follows:
			
 (ii)which provides that each participant is entitled to direct the plan trustee as to the manner of how to vote the qualified employer securities (as defined in section 4975(e)(8) of the Internal Revenue Code of 1986), which are allocated to the account of such participant with respect to a corporate matter which (by law or charter) must be decided by a vote conducted in accordance with section 409(e) of the Internal Revenue Code of 1986; and.